Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2012 has been entered.
Acknowledgment is made of applicant’s amendments filed on 01/20/2022. Claims 1 and 14 have been amended; and new claims 20-22 have been added. 
Claims 1-22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 5, 7, 8, 12, 13, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 2015/0311232 in view of Imai et al. US 2017/0090229.
Claim 1: Sun et al. disclose a display apparatus comprising:
(Fig. 12) a substrate 101 ; 
a light shielding layer 116 (light blocking metal layer) [0092], a signal line 107 (data line) [0087], and a first electrode 201 (common electrode) on the substrate 101; 
an active layer 105/103/104 [0075] on the light shielding layer 116, the signal line 107, and the first electrode 201 (common electrode);
the active layer 105/103/104 including a first conducting region 105 (source), a second conducting region 104 (drain, and a channel region 103 (active layer) between the first conducting region 105 and the second conducting region 104 [0075]
a gate electrode 106 (gate electrode) [0003] on the active layer 105/103/117, the gate electrode 106 being partially overlapped with the active layer 105/103/117; 
(Fig. 12) a second electrode 109 (pixel electrode 109) [0065] on the gate electrode 106 (the drain electrode 104 is electrically connected to the pixel electrode 109 through the forth via 404 and the fifth via 405) [0090]; 
(Fig. 12) a first connection electrode 402/403 (left columnar connections “second/third via”) [0087-0088] configured to connect the active layer (105) with the signal line 107 (data line); and 
(Fig. 13) a second connection electrode 404 (right columnar connection “fourth via”) [0089] configured to connect the active layer 104 (drain electrode) [0089] to the second electrode 109 (pixel electrode) [0097]
the first connection electrode 402/403 and the second connection electrode 404 are formed of a same material as that of the second electrode 109 (second via 402, third via 403 and fourth via 404 are filled with a transparent conductive material used for forming the pixel electrode) [0139]
except
a first connection electrode directly connected to an end of the first conducting region of the active layer, the first connection electrode configured to electrically connect the active layer with the signal line; and 
a second connection electrode directly connected to an end of the second conducting region of the active layer, the second connection electrode configured to electrically connect the active layer with any one of the first electrode and the second electrode, 
the first electrode is formed of a transparent conductive oxide (TCO), 
however Imai et al. teach
(Fig. 3) a first connection electrode 16a directly connected to an end of the first conducting region (16/16b) of the active layer 16/13/17, the first connection electrode 16a configured to electrically connect the active layer 13 with the signal line 11 (source wiring line) [0055]; and 
a second connection electrode 20a/25 directly connected to an end of the second conducting region (17b) of the active layer 16/13/17, the second connection electrode 20a/25 configured to electrically connect the active layer 16/13/17 with any one of the first electrode and the second electrode (24) (pixel electrode 24 is connected to the drain electrode portion 17 through the conductive element formed inside segments 20a/21a/23a of the via hole 25)
the first electrode 22/24 (common electrode 22 / pixel electrode 24) is formed of a transparent conductive oxide (TCO film, such as ITO) [0067][0068]
It would have been obvious to a person with ordinary skill in the art to modify Sun's invention with Imai’s structure in order to provide improved contact resistance of the wiring connection unit, as taught by Imai [0012].

Claims 5, 7, 8, 12, 13, 22 : Sun et al. further disclose
Claim 5: (Fig. 12) the signal line is a data line 107 (data line) [0087]
Claim 7: (Fig. 12) a gate insulating film 111/112 [0008-0011] disposed between the active layer 105/103/104 and the gate electrode 106, and provided on an entire upper surface of the substrate 101 including an upper surface of the active layer 105/103/104.
Claim 8: (Fig. 12) the active layer 105/103/104 is disposed between the gate electrode 106 and the substrate 101.
Claim 12: (Fig. 12) the first connection electrode 402 (left columnar connections “second via”) [0087-0088] and the second connection electrode (401) (right columnar connection “fourth via”) [0089] are disposed on a same layer as that of the second electrode 201 (common electrode) [0075]
Claim 13: (Fig. 1) a liquid crystal layer (inherent, applied to thin film transistor liquid crystal display technology TFT-LCD) disposed on the second electrode 109 (pixel electrode) [0003].
Claim 22: (Fig. 13) a portion of the second connection electrode 404 is in contact with the second conducting region 104 (drain electrode) of the active layer 103 and an end of 

Claim 20:
Imai et al. teach
(Fig. 3) the second connection electrode 23a/21a/20a is disposed on at least some portions of a sidewall (sidewalls of vias 23a/21a/20a) and a bottom of a contact hole 25 (pixel electrode 24 is connected to the drain electrode portion 17 through the conductive element formed inside segments 20a/21a/23a of the via hole 25) [0069]
It would have been obvious to a person with ordinary skill in the art to modify Sun's invention with Imai’s structure in order to provide improved contact resistance of the wiring connection unit, as taught by Imai [0012].

Claims 2, 3, 9, 14-16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 2015/0311232, Imai et al. US 2017/0090229 as applied to claim 1 above, and further in view of  Hara et al. US 2021/0043656.
Claims 2, 3, 9: Sun et al. disclose
(Fig. 12) first conductive layer 107 (data line) is formed of a same material as that of the first electrode 201 (data line 107 is made of the same conductive material as the common electrode line 201, so that the data line and the common electrode line may be made by a single process) [0020]
Hara et al. teach  
Claim 2: (Fig. 2B) the signal line SE (LM/OM) (source electrode) [0119] includes a first conductive layer LM (lower metal layer) [0114]; and a second conductive layer OM (ohmic layer) on the first conductive layer LM (lower metal layer), wherein a resistivity of the second conductive layer OM (ohmic layer, i.e., with low contact resistance or higher conductivity) is lower than a resistivity of the first conductive layer LM (lower conductivity film) [0049].  
Claim 3: the first conductive layer OM (ohmic layer) is formed of a transparent conductive oxide (metal oxide selected from the group consisting of indium tin oxide, indium zinc oxide, zinc oxide, and tin oxide) [0059], and the second conductive layer LM is formed of metal or metal alloy (lower metal layer) [0114]
Claim 9: the active layer includes an oxide semiconductor material (the oxide semiconductor layer includes an In--Ga--Zn--O-based semiconductor) [0045].
It would have been obvious to a person with ordinary skill in the art to modify Sun's invention with Hara’s structure in order to provide improved contact resistance of the source contact portion, as taught by Hara [0140].

Claim 14 : Sun et al. disclose a method for manufacturing a display apparatus comprising:
(Fig. 12) forming a light shielding layer 116, a signal line 107, and a first electrode 201 by patterning the first conductive material layer 107/116/201 and the second conductive material layer 105/103/104; 
forming an active layer 105/103/104 on the light shielding layer 116, the signal line 107, and the first electrode 201; 
the active layer 105/103/104 including a first conducting region 105 (source), a second conducting region 104 (drain, and a channel region 103 (active layer) between the first conducting region 105 and the second conducting region 104 [0075]
forming a gate electrode 106 on the active layer 105/103/104 , the gate electrode 106 being partially overlapped with the active layer 105/103/104  ; 
selectively providing conductivity to the active layer 105/103/104 to selectively make conducting regions in the active layer under the condition that the gate electrode 106 is used as a mask; and 
forming a first connection electrode (402/403) configured to connect the active layer (105) with the signal line 107, and 
(Fig. 13) forming a second connection electrode (404) configured to connect the active layer (104) with any one of the first electrode and the second electrode 109 (pixel electrode) [0097], 
wherein any one of the first electrode and the second electrode (second electrode 109) is a pixel electrode of a display device, and the other (first electrode 201) is a common electrode of the display device.
the first electrode 201 (common electrode) does not have the second conductive material layer (formed in a single patterning process) [0076]  
except
forming a first connection electrode directly connected to an end of the first conducting region of the active layer, the first connection electrode configured to electrically connect the active layer with the signal line; and 
forming a second connection electrode directly connected to an end of the second conducting region of the active layer, the second connection electrode configured to electrically connect the active layer with any one of the first electrode and the second electrode, 
forming a first conductive material layer of a transparent conductive oxide (TCO) on a substrate, and forming a second conductive material layer on the first conductive material layer
a resistivity of the second conductive material layer is lower than a resistivity of the first conductive material layer; 
forming the conductive material layer by the use of etching process using a halftone mask
the first electrode is formed of the transparent conductive oxide (TCO) 
however Imai et al. teach
(Fig. 3) a first connection electrode 16a directly connected to an end of the first conducting region (16/16b) of the active layer 16/13/17, the first connection electrode 16a configured to electrically connect the active layer 13 with the signal line 11 (source wiring line) [0055]; and 
a second connection electrode 20a/25 directly connected to an end of the second conducting region (17b) of the active layer 16/13/17, the second connection electrode configured 20a/25 to electrically connect the active layer 16/13/17 with any one of the first electrode and the second electrode (24) (pixel electrode 24 is connected to the drain electrode portion 17 through the conductive elements 20a/21a/23a formed in the via hole 25)
the first electrode 22/24 (common electrode 22 / pixel electrode 24) is formed of a transparent conductive oxide (TCO film, such as ITO) [0067][0068]
and Hara et al. teach  
(Fig. 12) forming a first conductive layer OM (ohmic layer) is formed of a transparent conductive oxide (metal oxide selected from the group consisting of indium tin oxide, indium zinc oxide, zinc oxide, and tin oxide) [0059], and forming a second conductive layer LM is formed of metal or metal alloy (lower metal layer) [0114], 
(Fig. 2B) the signal line SE (LM/OM) (source electrode) [0119] includes a first conductive layer LM (lower metal layer) [0114] formed of a same material as that of the first electrode; and a second conductive layer OM (ohmic layer) on the first conductive layer LM (lower metal layer), 
(Fig. 2B) the signal line SE (LM/OM) (source electrode) [0119] includes a first conductive layer LM (lower metal layer) [0114]; and a second conductive layer OM (ohmic layer) on the first conductive layer LM (lower metal layer), wherein a resistivity of the second conductive layer OM (ohmic layer, i.e., with low contact resistance or higher conductivity) is lower than a resistivity of the first conductive layer LM (lower conductivity film) [0049].  
forming the conductive material layer by the use of etching process using a halftone mask (photolithography step, by forming a resist film on the conductive film and exposing the resist film by wet etching process using a photomask) [0161]
It would have been obvious to a person with ordinary skill in the art to modify Sun's invention with Imai’s structure in order to provide improved contact resistance of the wiring 

Claims 15, 19: Sun et al. disclose
Claim 15: (Fig. 12) the first connection electrode 402, the second connection electrode 401, and the second electrode 201 are manufactured by a same process using the same material (forming a pattern containing the common electrode and the connection part, wherein the first via, the second via, the third via and the forth via are filled with a conductive material used for forming the common electrode) [0040]
Claim 19: (Fig. 15) [Fifth step] the step of selectively making the conducting regions 105/104 in the active layer 103 is performed by a doping process (doping heavily-doped n type impurity ions into both sides of the active region 103 by ion implantation, to form a source electrode 105 and a drain electrode 104 on the opposite sides of the active region 103 respectively) [0123]

Claims 16, 18: Sun et al. disclose as above
Hara et al. teach 
Claim 16: (Fig. 2B) the signal line SE(LM/OM) (source electrode) [0119] includes: a first conductive layer LM (lower metal layer) [0114] formed by patterning the first conductive material layer; and a second conductive layer OM (ohmic layer) formed by patterning the second conductive material layer [0049]
Claim 18: (Fig. 5A) the second conductive material layer OM on the first conductive material layer LM is removed (not forming) in the forming of the first electrode 3(LM) [0162]
It would have been obvious to a person with ordinary skill in the art to modify Sun's invention with Hara’s structure in order to provide improved contact resistance of the source contact portion, as taught by Hara [0140].

Claims 4, 17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 2015/0311232, Imai et al. US 2017/0090229 as applied to claims 1, 16 above, and further in view of Kitagawa et al. US 2020/0371401 (Provisional application No. 62/852658, filed on 05/04/2019).
Claims 4, 17: 
Kitagawa et al. teach
(Fig. 2B) the light shielding layer 3a has a lamination structure [0165] which is the same as that of the signal line SL [0163] (similar to the source bus line SL, the light shielding layer 3a has a laminated structure including a metal layer 3am and a transparent conductive layer 3at covering the metal layer 3am) [0163-0165].  
It would have been obvious to a person with ordinary skill in the art to modify Sun's invention with Kitagawa’s structure in order to provide improved contact resistance of the wiring connection unit, as taught by Kitagawa [0012].

Claim 21: Sun et al. disclose as in claim 1 above
Kitagawa et al. teach
(Figs. 3A, 3B) [0174] a portion of the second connection electrode 21t/18t (electrode formed at via hole CH2) is in contact with the first electrode 3t (lower conductive layer) and an end of the second connection electrode 21t/18t (via hole CH2) is in a same layer as the second electrode TP (pixel electrode) [0157]. 
It would have been obvious to a person with ordinary skill in the art to modify Sun's invention with Kitagawa’s structure in order to provide improved contact resistance of the wiring connection unit, as taught by Kitagawa [0012].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871